Allowable Subject Matter
1.         Claims 1-19 are allowed.

This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 08/29/2021]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “wherein: the second mode includes a first period corresponding to one frame period and a second period including a plurality of consecutive frame periods; the first scan driver is configured to supply i number of p-type scan signals to the p-type scan line during the first period, and the second scan driver is configured to supply i number of n-type scan signals to the n-type scan line during the first period, i being a natural number; and during at least one of the consecutive frame periods of the second period, the first scan driver is configured to supply j number of p-type scan signals to the p-type scan line, j being a natural number different from i” as to claim 1, and “supplying i number of p-type scan signals to the p-type scan line in a first period corresponding to one frame period, and supplying i number of n-type scan signals to the n-type scan line in the first period, i being a natural number greater than 1; and supplying j number of p-type scan signals to the p-type scan line in each frame period in a second period including a plurality of consecutive frame periods, j being a natural number less than i, wherein the first period and the second period are included in the second mode” as to claims 17 . satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628